Citation Nr: 0105977	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hair loss.

2.  Entitlement to service connection for high glucose and 
cholesterol.

3.  Entitlement to service connection for receding gums.

4.  Entitlement to service connection for chronic leg 
swelling and pain, and loss of feeling in toes.

5.  Entitlement to service connection for a chronic skin 
rash.

6.  Entitlement to service connection for a left eye disorder 
with headaches.

7.  Entitlement to service connection for memory loss.

8.  Entitlement to service connection for residuals of head 
injuries.

9.  Entitlement to service connection for hearing loss.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 1975 
and from October 1979 to November 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, 
Alabama (RO) which denied the veteran's claims.

In October 2000, the veteran presented testimony at a 
personal hearing at the RO which was chaired by the 
undersigned.  A transcript of this hearing has been obtained 
and associated with the claims folder.

In a Supplemental Statement of the Case (SSOC) issued in May 
1999, it appears that the RO characterized each of the issues 
on appeal as being whether new and material evidence had been 
submitted to reopen previously denied claims.  The Board is 
of the opinion that this was in error, since no final 
decisions had yet been issued regarding any of the claims on 
appeal.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2000).  However, it appears that 
subsequently the RO correctly adjudicated these claims on a 
de novo basis in the Statement of the Case issued in February 
1999, rather than addressing whether new and material 
evidence had been submitted to reopen previously denied 
claims.  Because the RO correctly adjudicated these claims on 
a de novo basis in February 1999, the Board finds that the 
veteran will not be prejudiced by its doing so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].

In a Substantive Appeal (VA Form 9) submitted in April 1999, 
the veteran appears to have raised a claim of entitlement to 
service connection for dental treatment, based on his having 
lost several teeth during service.  As will be discussed in 
greater detail below, the Board also believes that the 
veteran has raised a claim of entitlement to an increased 
evaluation for his service-connected degenerative arthritis 
of the ankles.  Because these matters have not been 
previously addressed, they are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board is without jurisdiction to consider issues 
not yet adjudicated by the RO].


FINDINGS OF FACT

1.  Male pattern baldness is a congenital defect and does not 
constitute a disability for VA compensation purposes.

2.  Elevated glucose and cholesterol levels are laboratory 
findings and not disabilities for VA compensation purposes.

3.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently have 
receding gums.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for male 
pattern baldness fails as a matter of law.  38 C.F.R. 
§§ 3.303(c), 4.9 (2000); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

2.  Service connection for elevated glucose and cholesterol 
readings is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

3.  Service connection for receding gums is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For reasons which will be explained in detail below, the 
Board believes that six of the issues certified for appeal 
must be remanded for further development.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
case.  The Board will then separately address the remaining 
issues on appeal.

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Service connection may also be granted for chronic 
disabilities, such as arthritis and sensorineural hearing 
loss, if such is shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c), 4.9 (2000).  See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) and cases cited therein.

Duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

1.  Entitlement to service connection for hair loss.

2.  Entitlement to service connection for high glucose and 
cholesterol.

Factual Background

The veteran's service medical records have been obtained and 
associated with the claims folder.  These records are 
negative for any complaints or treatment for hair loss.  
There is no also indication in these records that the veteran 
was found by an examiner to have an elevated cholesterol 
level prior to 1995.  

In August 1992, the veteran participated in a cardiovascular 
risk-screening program.  The summary of the veteran's results 
indicated that his cholesterol reading was found to be in the 
ideal range, or below 200.

The record reflects that the veteran underwent several 
routine chemistry tests between 1992 and 1995.  In one such 
test performed in July 1992, the veteran's cholesterol level 
was found to be 198, which was noted to be within the 
expected amount of 170 to 240.  His glucose level was found 
to be 106, which was noted to be within the expected amount 
of 70-110.  Similarly, a routine chemistry test performed in 
November 1994 revealed his glucose level to be 101.  
Thereafter, a chemistry test performed in December 1995 
revealed the veteran's cholesterol level to be 235, which was 
again noted to be within the expected amount of 170 to 240.

In a report of physical examination completed at separation 
in May 1996, an examiner indicated that testing had revealed 
the veteran's cholesterol to be 239 and his glucose to be 
105.  The examiner concluded that testing had revealed a 
slight elevation in T serum cholesterol.  

In December 1996, the veteran filed a claim of entitlement to 
service connection for hair loss and for high cholesterol and 
high glucose.

In February 1997, the veteran was provided with a VA general 
medical examination.  He reported that he had been told in 
the past that he had borderline elevated blood sugar and that 
his cholesterol was high.  He also complained of hair loss.  
Upon examination, the VA examiner noted that the veteran 
displayed a typical male pattern of baldness, and that his 
serum cholesterol was 248.  The examiner noted a diagnosis of 
hypercholesterolemia.  The reports of various VA examinations 
conducted in February 1997 are negative for an indication 
that the veteran was diagnosed with either glucose 
intolerance or diabetes mellitus.

In a report of ear, nose, and throat (ENT) evaluation dated 
in January 1999, a physician noted that the veteran had 
"borderline" diabetes mellitus and high cholesterol.  In a 
clinical note also dated in January 1999, the veteran's 
physician, Dr. A.D., noted an impression of male pattern 
baldness.

Analysis

Preliminary matter - duty to assist

In general, VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  However, VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A).

As will be discussed in further detail below, the veteran is 
seeking service connection for male pattern baldness, which 
is not considered a disease or injury under the law for VA 
disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.  
Similarly, he is also seeking service connection for elevated 
cholesterol and glucose readings, which are actually 
laboratory results and not, in and of themselves, 
disabilities.  61 Federal Register 20445 (May 7, 1996).  
Therefore, even if every effort were taken to assist the 
veteran, there would remain no reasonable possibility that 
such assistance would aid in substantiating these claims.  
Thus, the Board concludes that there is no further duty to 
assist the veteran in the development of his claim.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Hair Loss

Service connection may be established where the evidence 
shows a disability.  See, e.g., Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  

The applicable regulations, referred to above, specifically 
provide that congenital or developmental disorders are not 
disabilities within the meaning of the statutes allowing for 
the establishment of service connection.  Thus, the 
applicable law and regulations preclude the establishment of 
service connection for the veteran's claimed hair loss, which 
has been diagnosed as male pattern baldness.  Accordingly, in 
the absence of a disability the Board finds that the 
veteran's claim of entitlement to service connection for hair 
loss lacks legal merit and must be denied as a matter of law.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (2000); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law].

High glucose and high cholesterol

At the outset, the Board wishes to note that it does not 
disagree with the veteran's assertion that he was found to 
have elevated cholesterol both during and subsequent to 
service.  See the report of medical examinations dated at 
separation in May 1996 and the report of VA medical 
examination dated in February 1997.  For the limited purposes 
of this opinion, the Board also does not challenge the 
veteran's assertion that he was told that he had elevated 
glucose readings in the past.  However, the veteran's 
elevated cholesterol and glucose readings represent only 
laboratory findings, and not actual disabilities for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20445 
(May 7, 1996).  

The Board recognizes that the veteran testified during his 
October 2000 hearing that he has diabetes mellitus, and that 
he believed this disability to be the result of his high 
glucose readings.  However, the veteran's own statements 
cannot supply a competent medical diagnosis of a current 
disability, its date of onset, or its etiology.  These 
matters can only be established by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The Board has reviewed the service medical records 
and post-service treatment records submitted by the veteran 
and can find no indication that he has been diagnosed with 
diabetes mellitus.  

Although the January 1999 ENT specialist noted a history of 
"borderline" diabetes mellitus, this statement appears to 
have been based exclusively on the veteran's statements, 
rather than upon an independent medical evaluation.  The 
purpose of the examination did not involve the veteran's 
endocrine system.  The ENT specialist's notation of the 
veteran's medical history is only as good as the veteran's 
own lay statements.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993) and cases cited therein.  As noted above, the 
Board has reviewed the veteran's post-service treatment 
records, including the report of the VA general medical 
examination conducted in February 1997, and can find no 
indication that he has since been diagnosed with diabetes 
mellitus.  Moreover, there is no record of any treatment for 
such alleged disability. 

In short, the Board finds that the laboratory findings 
pertaining to the veteran's claimed elevated cholesterol and 
glucose do not constitute disabilities for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20445 
(May 7, 1996).  The Board can identify no medical evidence of 
a current disability related to either the veteran's elevated 
cholesterol or glucose readings.  The Court has held that in 
the absence of a current disability, a claim must fail.  See 
Rabideau, 2 Vet. App. at 144.  Therefore, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
elevated cholesterol and glucose readings.  The benefit 
sought on appeal is accordingly denied.

As a final comment, the Board notes that its decision does 
not preclude the veteran from filing a claim of entitlement 
to service connection for diabetes mellitus should that 
disability clinically manifest in the future.

3.  Entitlement to service connection for receding gums.

Factual Background

The veteran's service dental records have been obtained and 
associated with the claims folder.  These records reflect 
that the veteran was treated for a variety of dental problems 
while on active duty, and that he had several teeth removed 
during service.  However, these records are negative for any 
complaints or findings of receding gums during service.

The veteran's post-service medical records, including the 
reports of various VA examinations conducted in February 
1997, are also negative for any complaints or treatment for 
receding gums.

During his October 2000 hearing, the veteran testified that 
he had been told during service that he had receding gums, 
and that his teeth had "shifted" as a result.

Analysis

Preliminary matter - duty to assist

In general, VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  However, VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A).

Having reviewed the complete record, the Board believes that 
all relevant evidence which is available has been obtained 
with regard to this issue.  The Board is unaware of, and the 
veteran has not identified, any additional evidence which is 
necessary to make an informed decision on this claim.  The 
veteran and his representative, moreover, have been accorded 
ample opportunity to present evidence and argument on his 
behalf, including presenting testimony at a personal hearing 
conducted before the undersigned.  Consequently, the Board 
concludes that VA's statutory duty to assist the veteran has 
been satisfied as to his claim of entitlement to service 
connection for receding gums.

The Board has considered whether a remand is warranted so the 
veteran can be provided with a VA examination in order to 
determine the nature and etiology of his claimed receding 
gums.  However, the Board is of the opinion that a remand for 
a physical examination is not warranted in this case.  
Although the Veterans Claims Assistance Act calls for the 
Secretary to provide a medical examination when such an 
examination is necessary to make a decision on the claim, the 
Act specifically indicates that an examination is deemed 
"necessary" only if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and that the disability or symptoms may be 
associated with the claimant's active military service.  In 
this case, and as will be discussed in detail below, the 
evidence of record, including all available treatment records 
reported by the veteran, is negative for any indication that 
the veteran has receding gums.  Similarly, this evidence is 
also negative for any indication that the veteran has been 
diagnosed with a dental disability related to receding gums.  
In addition, there is also no evidence indicating that any 
claimed receding gums are related to service, other than the 
veteran's own lay assertion of such.  Because there is no 
competent medical evidence that the veteran has been 
diagnosed with receding gums or other dental disability, and 
no evidence to indicate that his claimed receding gums are 
related to service, the Board finds that a remand in order to 
provide him with a VA dental examination is not warranted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

Discussion

The veteran is seeking entitlement to service connection for 
receding gums.  He essentially contends that his receding 
gums first manifested while he was on active duty.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for receding gums.  
Although the veteran's service dental records reflect that he 
was treated for a variety of dental problems during service, 
there is no indication in these records that he was found to 
have receding gums.  There is also no indication in his 
service dental records that he was diagnosed with any dental 
disability that was found to be related to receding gums.  
Similarly, the veteran's post-service medical records are 
also negative for any complaints or findings of receding 
gums, or of any diagnosed dental disability.

The Board notes that the Court has recently had occasion to 
discuss what constitutes a disability.  The Court held that a 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282, 285 (2000).  In this case, there are 
subjective complaints of receding gums without any evidence 
of any underlying pathology.  Since there is no competent 
medical evidence of the existence of a clinical disability 
manifested primarily by receding gums, this claim must be 
denied.  See Rabideau, 2 Vet. App. at 144.

The Board is of course aware of the statements made by the 
veteran in his Substantive Appeal and during his October 2000 
hearing to the effect that he is seeking service connection 
for dental treatment as a result of having had several teeth 
removed during service.   As discussed in the Introduction 
above, the veteran's claim of entitlement to service 
connection for loss of teeth has not been previously 
addressed by the RO and is therefore not currently in 
appellate status.  The issue is referred to the RO for 
appropriate action.  See Godfrey, 7 Vet. App. at 409 [the 
Board is without jurisdiction to consider issues not yet 
adjudicated by the RO].


ORDER

Entitlement to service connection for hair loss is denied.

Entitlement to service connection for high glucose and 
cholesterol is denied.

Entitlement to service connection for receding gums is 
denied.


REMAND

As discussed above, VA has a duty to make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims for benefits.  See the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).  
Such assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  Such assistance also 
includes providing a medical examination obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  In accordance with this duty, 
and for the reasons and bases set forth below, the Board 
finds that additional development is warranted before the 
veteran's remaining claims can be adjudicated.


4.  Entitlement to service connection for chronic leg 
swelling and pain, and loss of feeling in toes.

The veteran is seeking entitlement to service connection for 
swelling and pain in his legs, as well as loss of feeling in 
his toes.  In support of his claim, the veteran has submitted 
the report of a June 1999 orthopedic examination conducted by 
Dr. S.B., a private physician.  In this report, Dr. S.B. 
noted a diagnosis of bilateral minimal knee arthritis.  
Although Dr. S.B. did not indicate that he had obtained x-
rays of the veteran, the physician noted that the veteran had 
provided x-rays of his knees from Ft. Rucker, which showed 
the veteran had minimal arthritis in his knees.

The record reflects that the veteran received ongoing 
treatment from Ft. Rucker following separation.  Although 
records of this treatment have been associated with the 
claims folder, it does not appear that any reports of x-rays 
were included.  Because the record reflects that the veteran 
began to receive treatment from Ft. Rucker immediately 
following his discharge from service, it appears that the 
reported knee x-rays may have been obtained within one year 
of the veteran's discharge from service.  38 C.F.R. §§ 3.307, 
3.309 (2000).  For this reason, the Board finds that a remand 
is warranted, in order to provide the RO with an opportunity 
to obtain the x-ray report or any additional treatment 
records from Ft. Rucker.

In the July 1997 rating decision, the RO granted service 
connection for degenerative arthritis of the ankles and 
assigned a 10 percent disability rating.  The Board notes 
that it is unclear from the veteran's contentions to what 
extent he is contending that his pain and swelling in his 
legs, and his loss of sensation in his toes are in part 
attributable to his service-connected arthritis in the ankle, 
or whether he is contending that these symptoms constitute 
manifestations of another disability, such as his 
degenerative arthritis of the knees.  It appears that to at 
least some extent, the veteran is arguing that his pain, 
swelling, and loss of sensation are symptoms of the arthritis 
in his ankles, and that he believes he has not been 
adequately compensated for these disabilities.  It was for 
this reason that the Board referred a claim of entitlement to 
an increased evaluation for degenerative arthritis of the 
ankles in the Introduction section above.  The record also 
suggests, however, that he believes these symptoms may be 
manifestations of another disability, such as the 
aforementioned arthritis of the knees.  While this case is in 
remand status, the Board believes that a VA orthopedic 
examination would be helpful, in order to specifically 
determine the etiology of his claimed chronic leg swelling 
and pain, and loss of feeling in toes.

5.  Entitlement to service connection for a chronic skin 
rash.

The veteran is seeking entitlement to service connection for 
a chronic skin rash.  He contends that he has had a chronic 
skin rash for a number of years, which manifests itself in 
the form of small and large bumps all over his body.  He 
claims that the bumps cause itching and that they usually 
leave scars after they disappear.

The veteran's service medical records reflect that he 
received treatment for a skin rash on several occasions 
during service.  For example, in a February 1996 clinical 
note, an examiner indicated that the veteran was complaining 
of itchy bumps all over his body that had reportedly been 
present for one year.  Examination revealed the presence of 
erythmic papules with crusting on his head, face, arms, and 
buttocks.  In a March 1996 clinical note, another examiner 
noted that the veteran was complaining of a skin build-up on 
both of his feet off and on for one year.  The examiner 
indicated a diagnosis of tinea pedis.  A March 1996 
consultation sheet also shows that he was evaluated for the 
presence of multiple small red papules scattered over the 
back and buttocks.  The examiner noted a diagnosis of mild 
bacterial folliculitis.

Following service, the veteran underwent a VA general medical 
examination in February 1997.  He reported that he had been 
experiencing a chronic rash on his face, arms, buttocks, and 
legs for two years.  The VA examiner noted the presence of a 
few acne scars on the veteran's face, and scattered acneform 
lesions on the neck, arms, and legs.  No diagnosis of a skin 
condition was noted.  Thereafter, in October 1997, the 
veteran received treatment for a rash on his right hand and 
back.  The examiner noted a diagnosis of follicular infection 
on his hands.  In April 1999, he received treatment for a 
rash on his face and extremities.  Examination revealed the 
presence of a widespread maculopapular erythmic rash.

In short, the record reflects that the veteran has received 
periodic treatment for skin rashes since 1996.  However, the 
record is unclear as to the precise nature of the veteran's 
claimed skin rash.  Therefore, the Board finds that a remand 
of this issue is warranted, so the RO can provide the veteran 
with a VA dermatology examination in order to determine the 
nature and etiology of his claimed skin rash.

6.  Entitlement to service connection for a left eye disorder 
with headaches.

7.  Entitlement to service connection for memory loss.

8.  Entitlement to service connection for residuals of head 
injuries.

The veteran is seeking entitlement to service connection for 
a left eye disorder with headaches.  He contends that this 
disability developed as a result of multiple head injuries 
sustained in service.  The veteran is also seeking 
entitlement to service connection for memory problems and 
other symptoms which he believes developed as a result of 
multiple head injuries sustained in service.

The veteran's service medical records show that he was 
evaluated at the Optometry Section in October 1979.  He 
reported at that time that he had been hit by an elbow in his 
left eye in 1972.  The examiner noted a diagnosis of 
anisocoria.  Thereafter, the veteran received ongoing 
treatment for blurring and other symptoms in his left eye.  
In an August 1983 clinical note, an examiner noted a history 
of a dilated left pupil since 1981, secondary to trauma.  In 
clinical notes dated in January 1994 and January 1995, 
examiners noted diagnoses of traumatic anisocoria of the left 
eye.

The record reflects that in March 1990, the veteran reported 
that he had been experiencing eye pain associated with 
headaches for the past six months.  The examiner noted a 
history of anisocoria since 1983.  The examiner indicated a 
diagnosis of anisocoria with mild amblyopia of the left eye, 
due to micro esotropia of the left eye.  Thereafter, in 
December 1994, the veteran again reported experiencing 
headaches.  The examiner noted a diagnosis of possible 
minimal sinusitis.  The veteran subsequently underwent 
magnetic resonance imaging (MRI), which revealed no 
intracranial abnormalities.  In the MRI report, the examiner 
indicated that he could not rule out a diagnosis of minimal 
sinusitis.  Thereafter, in a January 1995 clinical note, an 
examiner indicated that the veteran was experiencing symptoms 
due to excess light entering his left eye.  Subsequent 
service medical records reflect continuing complaints of 
headaches and blurred vision in the left eye.

Service medical records reflect that in April 1996, the 
veteran complained of memory problems and dizziness that he 
believed to be due to the same head injuries that allegedly 
caused his anisocoria of the left eye.  During a 
neuropsychological evaluation conducted in May 1996, it was 
determined that some mild memory deficits were evident.  The 
neuropsychologist concluded that the pattern of testing was 
not very consistent with that found in traumatic brain 
injuries, but that the cumulative effect of minor head 
injuries could not be ruled out.  It was noted, however, that 
the veteran's personality testing showed that he tended 
toward a somatization process, and that he worried 
excessively and experienced significant symptoms of 
depression.  The veteran was encouraged to consider that 
depression might contribute to at least a portion of his 
cognitive complaints.

Following his discharge from service, the veteran underwent a 
VA psychiatric examination in February 1997.  The 
psychiatrist concluded that no psychiatric diagnosis was 
warranted.  During the veteran's February 1997 general 
medical examination, the VA examiner noted a diagnosis of 
vertigo, chronic, etiology uncertain. 

During his February 1997 VA general medical examination, the 
veteran reported that his left eye had remained dilated for a 
number of years, due to multiple injuries he sustained in the 
course of a serving as a paratrooper.  He also reported that 
he had sustained an injury to his left eye when he was struck 
by an elbow while playing basketball.  He stated that he had 
been advised to wear dark glasses both indoors and outdoors, 
and that he gets headaches when he does not.  Upon 
examination, the VA examiner noted that the veteran's right 
pupil reacted less to light than his left pupil.  The VA 
examiner also noted that the right pupil appeared to be the 
larger of the two.  The VA examiner noted a diagnosis of 
anisocoria of the left eye, etiology uncertain.  In February 
1997, the veteran also underwent a VA visual examination.  
The VA examiner noted a diagnosis of anisocoria with left 
pupil larger and reduced reaction to light and accommodation.

 Thereafter, in October 1997 and December 1997, the veteran 
underwent psychological evaluations with W.T., a private 
neuropsychologist.  In the examination report, W.T. noted 
that the veteran had reported memory difficulties and other 
somatic symptoms, but had been told in the past that he was 
merely depressed.  Following examination, W.T. concluded that 
a diagnosis of major depressive disorder, single episode, 
moderate severity, was warranted.

In May 1998, the veteran was examined by Dr. A.C., a private 
neurologist, in regard to his memory problems.  He reported a 
history of a traumatic injury to the left eye, with multiple 
head injuries over time.  Dr. A.C. noted that the veteran had 
undergone neuropsychological testing, which was suggestive of 
depressive and anxiety disorders, but superimposed on that it 
was felt that he had some additional verbal memory problems.  
Dr. A.C. concluded that it was entirely possible that the 
veteran might be suffering from the residuals of multiple 
traumatic brain injuries and then has a further affective 
disorder contributing to his current condition.

In light of the aforementioned evidence, the Board believes 
that there is some ambiguity in the record regarding the 
nature and etiology of the veteran's claimed left eye 
disorder with headaches.  In particular, the Board notes that 
several in-service examiners appear to have specifically 
attributed the veteran's left eye disorder to trauma.  
However, the VA examiners who conducted the veteran's 
February 1997 general medical examination and visual 
examination were unable to determine the etiology of the 
veteran's claimed left eye disorder.  In addition, the Board 
notes that several in-service examiners appear to have 
treated the veteran's headaches as a manifestation of his 
left eye disorder.  However, there is some suggestion in the 
record that his headaches may be related to sinusitis or 
other cause.  For these reasons, the Board finds that another 
VA examination is warranted, in order to more accurately 
determine the nature and etiology of the veteran's claimed 
left eye disorder with headaches.  

The Board further believes that despite numerous neurological 
and psychological evaluations, the evidence of record remains 
contradictory as to the nature and etiology of the veteran's 
claimed residuals of head injuries, including memory loss.  
Therefore, the Board finds that a VA neurological examination 
is warranted, in order to more accurately determine the 
nature of the veteran's currently has any residuals of head 
injuries.

9.  Entitlement to service connection for hearing loss.

At the outset, the Board notes that the determination of 
whether a veteran has a disability based on hearing loss is 
governed by 38 C.F.R. § 3.385 (2000).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

The veteran's service medical records reflect that reports of 
audiometry testing conducted in July 1992, July 1993, and 
September 1994 are negative for any indication of a hearing 
loss disability as defined by 38 C.F.R. § 3.385 (2000).  
However, in an audiometry evaluation conducted at separation 
in May 1996, the veteran's pure tone thresholds revealed 
evidence of a bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385.

In February 1997, the veteran was provided with a VA 
audiological evaluation to determine the nature and etiology 
of his claimed bilateral hearing loss.  However, based upon 
the pure tone thresholds obtained during this examination, 
the VA audiologist concluded that the veteran's hearing was 
within normal limits bilaterally. In light of the results of 
the veteran's February 1997 audiological evaluation, the RO 
denied the veteran's claim on the basis that the evidence did 
not show a current hearing loss disability as defined by 
38 C.F.R. § 3.385.  

During the veteran's October 2000 personal hearing, he 
submitted the report of a January 1999 ENT examination.  
Accompanying this report are the results of audiometry 
testing performed as part of his ENT examination.  
Unfortunately, this report only contains the graphical 
representations of audiometry data, which the Board is not 
considered competent to interpret.  Kelly v. Brown, 7 Vet. 
App. 471 (1995).  However, the Board does note that the ENT 
specialist indicated a diagnosis of bilaterally symmetrical 
mild sensory neural hearing loss with a moderate high 
frequency component based upon this audiometry data.

Because the diagnosis noted in the report of the veteran's 
January 1999 ENT examination suggests a degree of hearing 
loss more severe than that demonstrated during his February 
1997 audiological evaluation, the Board finds that another VA 
audiological evaluation is warranted, in order to more 
accurately determine whether the veteran has a current 
bilateral hearing loss disability.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran in 
order to ascertain whether there is any 
additional medical evidence pertaining to 
his claimed disabilities, which has not 
been associated with his VA claims 
folder.  After securing any necessary 
consents from the veteran, the RO should 
obtain such evidence and associate it 
with the veteran's VA claims folder, to 
include the records of treatment received 
at Ft. Rucker.

2.  The RO should then schedule the 
veteran for an orthopedic examination.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examining physician for review prior to 
the examination.  The examiner should 
conduct an examination of the veteran's 
legs and feet and provide a diagnosis of 
any pathology found.  In particular, the 
examiner should be asked to specify 
whether examination reveals any objective 
evidence of pain and swelling in the 
legs, or loss of sensation in the toes.  
If found, the examiner should review the 
evidence of record and determine the most 
likely etiology of these symptoms.  The 
examiner should also comment on whether 
examination reveals the presence of 
arthritis in the veteran's knees.  If 
such is identified, the examiner should 
discuss whether it is at least as likely 
as not that the arthritis of the knees 
initially manifested itself either during 
service or within one year of his final 
discharge from service, i.e. by November 
1997.  If so, the examiner should be 
asked to identify any specific 
manifestations.  All diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted.  If a specialist 
consultation is deemed necessary, this 
should be scheduled.  The report of the 
examination should be associated with the 
veteran's claim folder.

3.  The veteran should be scheduled for a 
dermatological examination in order to 
determine the nature and etiology of his 
claimed skin condition.  The claims 
folder and a separate copy of this remand 
must be made available for review by the 
examiner prior to this examination.  The 
examiner should be asked to provide a 
diagnosis for any skin disorder found on 
examination.  The examiner should also be 
asked to thoroughly review the veteran's 
medical history and to provide an opinion 
as to etiology for any condition found on 
examination.  In particular, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
skin disorder was related to any incident 
of service, to include the various in-
service instances of treatment for a skin 
rash.  The examiner should explain the 
medical findings and principles which 
support his or her conclusions.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

4.  The veteran should be scheduled for a 
VA audiology examination in order to 
determine whether he in fact has a 
current bilateral hearing loss 
disability.  If found, the examiner 
should specifically comment on the 
etiology of the veteran's hearing loss 
disability.  In particular, the examiner 
should comment on whether it is at least 
as likely as not that the hearing loss is 
related to service.  The report of the 
examination should be associated with the 
veteran's claims folder.  

5.  The RO should also schedule the 
veteran for an eye examination.  The 
veteran's claims folder and a copy of 
this remand must be provided to the 
examining physician for review prior to 
the examination.  The examiner should 
conduct an examination of the veteran's 
left eye and provide a diagnosis of any 
pathology found.  In particular, the 
examiner should be asked to specify 
whether examination reveals any evidence 
of anisocoria of the left eye.  If found, 
the examiner should review the evidence 
of record and determine the most likely 
etiology of the veteran's anisocoria of 
the left eye.  In addition, the examiner 
should also specifically comment on 
whether the veteran has headaches as a 
result of his left eye disorder.   Any 
and all opinions expressed must be 
accompanied by a complete rationale.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

6.  The veteran should be scheduled for 
examination by a psychologist. The 
appellant's VA claims folder, to include 
any medical records obtained as a result 
of this remand and a copy of this remand, 
must be reviewed by the examiner prior to 
the examination. After interviewing the 
veteran and/or conducting appropriate 
testing, the examiner should identify any 
deficits resulting from claimed head 
injuries during service.  In addition, 
the examiner should comment on the 
medical evidence referred to above, some 
of which is suggestive of a psychiatric 
disability being present. The examiner 
should render an opinion concerning 
whether a psychiatric diagnosis is, in 
fact, present and if so its diagnosis.  
The report of the examination should be 
associated with the appellant's claims 
folder.
  
7.  The veteran should then be scheduled 
for a physical  examination by an 
appropriate specialist in order to 
determine the nature and etiology of his 
claimed residuals of head injuries.  The 
examiner should be furnished with the 
veteran's VA claims folder, and should 
have available the reports of the eye 
examination and psychological evaluation 
requested above.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
specifically comment on the etiology of 
the veteran's claimed symptomatology, 
such as memory loss, dizziness and  
headaches.  In particular, the examiner 
should comment on whether it is at least 
as likely as not that these symptoms are 
related to any incident of service, to 
includes head injuries.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  All tests and 
studies deemed necessary by the examiner 
should be conducted.   The report of the 
examination should be associated with the 
veteran's claims folder.  

8.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims, with consideration 
given to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals








 

